 

Exhibit 10.5

 

SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 26, 2015, by and among QUALITYTECH, LP, a
Delaware limited partnership (“Borrower”), THE ENTITIES LISTED ON THE SIGNATURE
PAGES HEREOF AS GUARANTORS (“Guarantors”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the
other lenders which are signatories hereto, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent (the
“Agent” for the Lenders).

 

WITNESSETH:

 

WHEREAS, Borrower, Guarantors, Agent, and the Lenders entered into that certain
Third Amended and Restated Credit Agreement dated as of December 17, 2014, as
amended by that certain First Amendment to Third Amended and Restated Credit
Agreement dated as of June 5, 2015 (as the same may be varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.          Definitions. All terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.

 

2.          Modification of the Credit Agreement. The Agent, the Lenders and the
Borrower hereby amend the Credit Agreement by deleting the following from
subparagraph (b) of the definition of Change of Control in §1.1 of the Credit
Agreement: “(excluding, in the case of both clause (b)(ii) and (b)(iii) above,
any individual whose initial nomination for, or assumption of office as, a
member of the REIT Board occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors or trustees by any Person or group other than a solicitation for the
election of one or more directors or trustees by or on behalf of the REIT
Board)”.

 

3.          References to Credit Agreement. All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement as
modified and amended herein.

 

4.          Consent of Guarantors. By execution of this Amendment, Guarantors
hereby expressly consent to the modifications and amendments relating to the
Credit Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

 

 

 

 

5.           Representations. Borrower and Guarantors represent and warrant to
Agent and the Lenders as follows:

 

(a)          Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, other than the liens and encumbrances created by the Loan Documents.

 

(b)          Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)           Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of or approval of any Person or the authorization, consent, approval
of or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained.

 

(d)          Reaffirmation. Borrower and Guarantors reaffirm and restate as of
the date hereof each and every representation and warranty made by the Borrower,
the Guarantors and their respective Subsidiaries in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.

 

6.           No Default. By execution hereof, the Borrower and Guarantors
certify that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.

 

7.           Waiver of Claims. Borrower and Guarantors acknowledge, represent
and agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any of the
Lenders, or any past or present officers, agents or employees of Agent or any of
the Lenders, and each of Borrower and Guarantors does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

 

2

 

 

8.          Ratification. Except as hereinabove set forth or in any other
document previously executed or executed in connection herewith, all terms,
covenants and provisions of the Credit Agreement, the Notes and the Guaranty
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Documents as modified and amended herein.
Nothing in this Amendment shall be deemed or construed to constitute, and there
has not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty).

 

9.          Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

10.        Miscellaneous. This Amendment shall be construed and enforced in
accordance with the laws of the State of Georgia (excluding the laws applicable
to conflicts or choice of law). This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.

 

11.        Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
seals as of the day and year first above written.

 



  BORROWER:       QUALITYTECH, LP, a Delaware limited partnership           By:
QTS Realty Trust, Inc., a Maryland corporation, its general partner            
By: /s/ Shirley E. Goza     Name: Shirley E. Goza     Title: General Counsel &
Secretary               (SEAL)



 



  GUARANTORS:       QTS REALTY TRUST, INC., a Maryland corporation         By:
/s/ Shirley E. Goza   Name: Shirley E. Goza   Title: General Counsel & Secretary
          (SEAL)



  

[Signatures Continued on Next Page]

 

 

 

 

  QUALITY INVESTMENT PROPERTIES METRO, LLC   QUALITY INVESTMENT PROPERTIES,
SUWANEE, LLC   QUALITY TECHNOLOGY SERVICES METRO II, LLC   QUALITY TECHNOLOGY
SERVICES, SUWANEE II, LLC   QUALITY TECHNOLOGY SERVICES WICHITA II, LLC  
QUALITY INVESTMENT PROPERTIES SACRAMENTO, LLC   QUALITY TECHNOLOGY SERVICES
SACRAMENTO II, LLC   QUALITY INVESTMENT PROPERTIES MIAMI, LLC   QUALITY
TECHNOLOGY SERVICES MIAMI II, LLC   QUALITY INVESTMENT PROPERTIES SANTA CLARA,
LLC   QUALITY TECHNOLOGY SERVICES SANTA CLARA II, LLC   QUALITY INVESTMENT
PROPERTIES IRVING, LLC   QUALITY TECHNOLOGY SERVICES IRVING II, LLC   QUALITY
TECHNOLOGY SERVICES JERSEY CITY, LLC   QUALITY TECHNOLOGY SERVICES, N.J., LLC  
QUALITY TECHNOLOGY SERVICES, N.J. II, LLC   QTS INVESTMENT PROPERTIES PRINCETON,
LLC   QUALITY TECHNOLOGY SERVICES PRINCETON II, LLC   QTS INVESTMENT PROPERTIES
CHICAGO, LLC   QUALITY TECHNOLOGY SERVICES CHICAGO II, LLC   QUALITY INVESTMENT
PROPERTIES GATEWAY, LLC   QUALITY TECHNOLOGY SERVICES LENEXA, LLC   QUALITY
INVESTMENT PROPERTIES LENEXA, LLC   QUALITY TECHNOLOGY SERVICES LENEXA II, LLC  
QUALITY INVESTMENT PROPERTIES RICHMOND, LLC   QUALITY TECHNOLOGY SERVICES
RICHMOND II, LLC   QTS CRITICAL FACILITIES MANAGEMENT, LLC   QUALITY TECHNOLOGY
SERVICES, LLC   QUALITY TECHNOLOGY SERVICES, NORTHEAST, LLC   QUALITY INVESTMENT
PROPERTIES IRVING II, LLC   QUALITY TECHNOLOGY SERVICES HOLDING, LLC,   each a
Delaware limited liability company         By: /s/ Shirley E. Goza   Name:
Shirley E. Goza   Title: Vice President, General Counsel & Secretary          
(SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  QLD INVESTMENT PROPERTIES WICHITA TECHNOLOGY GROUP, L.L.C., a Kansas limited
liability company         By: /s/ Shirley E. Goza   Name: Shirley E. Goza  
Title: Vice President, General Counsel & Secretary           (SEAL)         QAE
ACQUISITION COMPANY, LLC, a Georgia limited liability company         By: /s/
Shirley E. Goza   Name: Shirley E. Goza   Title: Vice President, General Counsel
& Secretary           (SEAL)         QTS FINANCE CORPORATION, a Delaware
corporation         By: /s/ Shirley E. Goza   Name: Shirley E. Goza   Title:
General Counsel & Secretary           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually and as
Agent         By: /s/ Timothy Sylvain   Name: Timothy Sylvain   Title: Vice
President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  BANK OF AMERICA, N.A., as Co-Syndication Agent         By: /s/ Gary J. Katunas
  Name: Gary J. Katunas   Title: Senior Vice President         (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH         By: /s/ James Rolison   Name: James
Rolison   Title: Managing Director         By: /s/ J. T. Johnston Coe   Name: J.
T. Johnston Coe   Title: Managing Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  REGIONS BANK, as Co-Syndication Agent         By: /s/ Kerri L. Raines   Name:
Kerri L. Raines   Title: Senior Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION f/k/a RBS CITIZENS, N.A.         By: /s/
Michelle Dawson   Name: Michelle Dawson   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  GOLDMAN SACHS BANK USA         By: /s/ Jamie Minieri   Name: Jamie Minieri  
Title: Authorized Signatory           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Andrew Fraser   Name: Andrew
Fraser   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.         By: /s/ Emanuel Ma   Name: Emanuel
Ma   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.         By: /s/ Brendan Poe   Name: Brendan Poe  
Title: Executive Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  SUNTRUST BANK         By: /s/ Francine Glandt   Name: Francine Glandt   Title:
SVP, REIT Banking Group           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  TORONTO DOMINION (TEXAS) LLC         By: /s/ Savo Bozic   Name: Savo Bozic  
Title: Authorized Signatory           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  SYNOVUS BANK         By: /s/ David W. Bowman   Name: David W. Bowman   Title:
Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  STIFEL BANK & TRUST         By: /s/ Suzanne Agin   Name: Suzanne Agin   Title:
Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  MORGAN STANLEY BANK, N.A.         By: /s/ Emanuel Ma   Name: Emanuel Ma  
Title: Authorized Signatory           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  JEFFERIES GROUP LLC         By: /s/ Mark Sahler   Name: Mark Sahler   Title:
Managing Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  COBANK, ACB         By: /s/ Kevin A. Oliver   Name: Kevin A. Oliver   Title:
Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  CROSSFIRST BANK         By: /s/ Douglas McKay   Name: Douglas McKay   Title:
Business Banker           (SEAL)

 

 

 

